MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision:   2014 ME 5
Docket:     Aro-13-182
Submitted
 On Briefs: December 13, 2013
Decided:    January 16, 2014

Panel:       SAUFLEY, C.J., and ALEXANDER, LEVY, MEAD, GORMAN, and JABAR, JJ.


                         JESSICA A. (NADEAU) POTILA

                                         v.

                               LARRY A. NADEAU


PER CURIAM

         [¶1] Larry A. Nadeau appeals from a divorce judgment entered by the

District Court (Fort Kent, Soucy, J.) awarding shared primary residence of the

parties’ minor children, determining child support, and allocating the dependent

income tax exemptions. He contends that because the court erred in perceiving the

seriousness of Jessica A. (Nadeau) Potila’s substance abuse issues and income

earning capacity, the court abused its discretion in the challenged parental rights

determinations.     Nadeau also asserts to us, and asserted in a motion for

reconsideration to the District Court, that a father with the same substance abuse

issues that he claims the mother has would not have received the shared primary

residence order issued in this case. Potila cross-appeals the judgment’s finding that
2

she failed to meet her burden of proving that a portion of the value of the marital

residence, owned by Nadeau prior to the marriage, is marital.

      [¶2]     Despite the highly charged claims of parental incompetence that

characterized this litigation and the parties’ relationship, there does not appear to

be any serious contention by Nadeau that the District Court erred in finding the

facts, except regarding Potila’s earning capacity.       Rather, Nadeau expresses

disagreement with the District Court’s application of its discretionary judgment on

issues for which it has broad discretion. See Akers v. Akers, 2012 ME 75, ¶ 2,

44 A.3d 311.

      [¶3] The District Court’s opinion demonstrates that it carefully considered

the evidence in the record and, after that consideration, issued a measured

judgment that thoughtfully, and with proper explanation, addressed each of the

issues presented to it for decision. Contrary to Nadeau’s contentions, the court did

not abuse its discretion in awarding shared primary residence given the evidence

regarding the past conduct of both parties and the interests of the children. See

Bulkley v. Bulkley, 2013 ME 101, ¶ 14, --- A.3d --- (“The ultimate determination of

the weight to be given each factor requires careful consideration by the court and is

done on an individualized, case-by-case basis.”); Akers, 2012 ME 75, ¶ 2, 44 A.3d
311 (setting forth the standard of review for a court’s decision regarding primary

residence). Particularly, it is evident that the court did not discriminate in any way
                                                                                    3

based on gender or any other status, but instead attempted to respect the direction

of the statute favoring the award of shared parental rights absent an explicit finding

that it would not be in a child’s best interests. See 19-A M.R.S. § 1653(1)(C)

(2013). Section 1653(1)(C) specifies:

      The Legislature finds and declares that, except when a court
      determines that the best interest of a child would not be served, it is
      the public policy of this State to assure minor children of frequent and
      continuing contact with both parents after the parents have separated
      or dissolved their marriage and to encourage parents to share the
      rights and responsibilities of child rearing in order to effect this
      policy.

      [¶4] We also determine that the court did not abuse its discretion in denying

Nadeau a deviation from the child support guidelines based on the shared primary

residence or in allocating the dependent income tax exemptions between the

parties. See 19-A M.R.S. § 2007(2) (2013) (requiring a party seeking a child

support deviation to file proposed findings showing that the application of the

presumptive amount would be inequitable or unjust); Wong v. Hawk, 2012 ME
125, ¶ 17, 55 A.3d 425 (“We presume that a trial court did not abuse its discretion

in declining to deviate if a party fails to present proposed findings supporting

deviation.”); Johnson v. Smith, 1999 ME 168, ¶ 14, 740 A.2d 579; see also

Bojarski v. Bojarski, 2012 ME 56, ¶ 25 & n.3, 41 A.3d 544 (setting forth the

standard of review for allocation of the dependent tax exemption).
4

        [¶5] Contrary to Potila’s contentions, the court did not err in finding that she

failed to meet her burden of proving the amount of any increase in the value of the

marital residence attributable to marital funds or labor. See Miliano v. Miliano,

2012 ME 100, ¶ 25, 50 A.3d 534 (“The amount of the increase in value [of

otherwise nonmarital property] is an essential element of the proof.”).

        The entry is:

                           Judgment affirmed.

_________________________________

On the briefs:

        Theodore M. Smith, Esq., Smith Law Offices, LLC, Van Buren, for
        appellant Larry A. Nadeau

        James M. Dunleavy, Esq., Currier and Trask, P.A., Presque Isle, for appellee
        Jessica A. (Nadeau) Potila



Fort Kent District Court docket number FM-2012-33
FOR CLERK REFERENCE ONLY